DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections are withdrawn.  Additionally, Applicant’s amendments have overcome interpretation under 35 USC 112(f).

Allowable Subject Matter
Claims 1, 3 - 10, and 12 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an image-capturing apparatus, as required by the instant claim.  Specifically, the prior art of record fails to disclose:
a hardware processor; and
a memory configured to store instructions to be executed by the hardware processor,
wherein when the instructions stored in the memory are executed by the hardware processor, the image-capturing apparatus functions as:
a controlling unit configured to perform tilt control in which an image sensor is tilted about a rotation axis with respect to a plane orthogonal to an optical axis of an image-capturing optical system;
a focus controlling unit configured to control determine a position of a focus lens;
a first area determining unit configured to determine a first area corresponding to the rotation axis in a captured image; and
a second area determining unit configured to determine a second area which is an area to be focused by the tilt control; and
a third area determining unit configured to determine a third area in which the first area and the second area overlap, and
wherein the controlling unit performs the tilt control after the position of the focus lens is adjusted so that the third area is in focus.

The closest prior art of record is previously-cited reference Woehler.  While Woehler does disclose a “first area determining unit” and a “second area determining unit”, Woehler fails to disclose a “third area determining unit configured to determine a third area in which the first area and the second area overlap”, as required by the instant claim.  While the detection of a general third area might be rendered obvious in view of the prior art, the art fails to disclose or render obvious determining a specific overlap area between the first and second areas in order to focus on this specific area.  Rather, Woehler discloses detecting a near object and a far object, not detecting a part of overlap between these detected objects.  While other discovered art does disclose all three determining units, these references are commonly owned by Applicant and would be disqualified as prior art under 35 USC 102(b)(2).
Accordingly, the claim is considered allowable.

Regarding claim 17, the prior art of record fails to disclose or reasonably suggest an image-capturing apparatus, as required by the instant claim.  Specifically, the prior art of record fails to disclose:
a hardware processor; and
a memory configured to store instructions to be executed by the hardware processor,
wherein when the instructions stored in the memory are executed by the hardware processor, the image-capturing apparatus functions as:
a controlling unit configured to perform tilt control in which an image sensor is tilted about a rotation axis with respect to a plane orthogonal to an optical axis of an image-capturing optical system;
a focus controlling unit configured to control determine a position of a focus lens;
a first area determining unit configured to determine a first area corresponding to the rotation axis in a captured image; and
a second area determining unit configured to determine a second area which is an area to be focused by the tilt control, and to determine, as the second area, an area in which the object distance information in each of a plurality of areas in the captured image continuously changes in a direction orthogonal to the rotation axis, and
wherein the controlling unit performs the tilt control after the position of the focus lens is adjusted so that a third area in which the first area and the second area overlap is in focus.
Accordingly, the claim is considered allowable. 

Similar to claim 1, while Woehler does disclose a “first area determining unit” and a “second area determining unit”, Woehler fails to disclose a “determin[ing], as the second area, an area in which the object distance information in each of a plurality of areas in the captured image continuously changes in a direction orthogonal to the rotation axis”, as required by the instant claim.  While Woehler discloses determining a first and second area through detecting a near object and a far object, the art of record fails to disclose or suggest determining a “continuously chang[ing]” area to be determined as part of the image.  While other discovered art might disclose this limitation, these references are commonly owned by Applicant and would be disqualified as prior art under 35 USC 102(b)(2).
Accordingly, the claim is considered allowable.

Claim 18 is a method variant of claim 17 and is similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698